         Case 1:18-cv-04596-VEC Document 85 Filed 05/23/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street


MEMO ENDORSED
                                                      New York, New York 10007   USDC SDNY
                                                                                 DOCUMENT
                                                      May 23, 2020               ELECTRONICALLY FILED
                                                                                 DOC #:
By ECF                                                                           DATE FILED: 5/26/2020

Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Natural Resources Defense Council, Inc., et al. v. U.S. Department of the Interior,
                 et al., 18 Civ. 4596 (VEC), consolidated with National Audubon Society, et al. v.
                 U.S. Department of the Interior, et al., 18 Civ. 4601 (VEC), and State of New
                 York, et al. v. U.S. Department of the Interior, et al., 18 Civ. 8084 (VEC)

Dear Judge Caproni:

        This Office represents defendants U.S. Department of the Interior, U.S. Fish and Wildlife
Service, and Daniel Jorjani, in his official capacity (“Defendants”), in the three consolidated
actions referenced above. We write respectfully to request a brief four-day extension—from
June 1, 2020 to June 5, 2020—of Defendants’ deadline to file their reply memorandum of law in
further support of their cross-motion for summary judgment. Counsel for Plaintiffs do not object
to the extension request.

        Defendants have made progress on their motion papers, but due to unforeseen scheduling
and logistical disruptions associated with the COVID-19 public health emergency, the
undersigned counsel lost several days this past week that were to have been dedicated to work on
the response to Plaintiffs’ reply submissions (which total 57 pages). Accordingly, Defendants
respectfully request a brief extension of four days to complete their reply memorandum of law.
This is Defendants’ first request for an extension of the deadline for their reply filing, and as
noted previously, counsel for Plaintiffs do not object to the request.. The Court previously
granted Defendants’ requests for extensions of their deadline to file their cross-motion for
summary judgment and opposition to Plaintiffs’ motions for summary judgment on February 18,
March 11, and March 23, 2020. See Dkt. No. 73, 75, 77.

        If the Court grants Defendants’ application, the schedule of remaining deadlines would
be as follows:

             •   Defendants’ reply in further support of their cross-motion for summary judgment
                 due June 5, 2020 (previous deadline: June 1, 2020);

             •   Joint appendix to be filed June 12, 2020 (previous deadline: June 8, 2020); and

             •   Courtesy copies to be submitted June15, 2020 (previous deadline: June 11, 2020).
        Case 1:18-cv-04596-VEC Document 85 Filed 05/23/20 Page 2 of 2
                                                                                      Page 2


      We thank the Court for its consideration of and attention to these matters.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                    By:     /s/ Andrew E. Krause
                                            ANDREW E. KRAUSE
                                            Assistant United States Attorney
                                            Telephone: 212-637-2769
                                            Facsimile: 212-637-2786
                                            E-mail: andrew.krause@usdoj.gov

cc:   All counsel of record via ECF



                                              Application GRANTED.

                                              SO ORDERED.


                                                                          5/26/2020

                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
